 1   Heinz Binder, Esq. (SBN 87908)
     Robert G. Harris (SBN 124678)
 2   Wendy Watrous Smith (SBN 133887)
     Binder & Malter, LLP
 3   2775 Park Avenue
     Santa Clara, CA 95050
 4   T: (408) 295-1700
     F: (408) 295-1531
 5   Email: Heinz@bindermalter.com
     Email: Rob@bindermalter.com
 6   Email: Wendy@bindermalter.com

 7
     Attorneys for Blade Global Corporation
 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
10
     In re:                                                  Case No. 21-50275-MEH
11
     BLADE GLOBAL CORPORATION,                               Chapter 11
12
                                                             Date: April 28, 2021
13                                                           Time: 2:00 p.m.
14                                      Debtor.              Judge: Honorable M. Elaine Hammond
                                                             Place: Via tele/video conference
15

16
       NOTICE OF POSSIBLE ASSUMPTION AND ASSIGNMENT AND CURE AMOUNTS WITH
17       RESPECT TO THE EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF THE
18                                    DEBTOR

19            PLEASE TAKE NOTICE that on March 1, 2021 (the “Petition Date”) debtor and debtor in

20   possession Blade Global Corporation (the “Debtor”) filed a petition with the United States Bankruptcy

21   Court for the Northern District of California (the “Court”) under chapter 11 of title 11 of the United

22   States Code (the “Bankruptcy Code”).

23            PLEASE TAKE FURTHER NOTICE that the Debtor may seek to assume and assign certain

24   of their executory contracts and unexpired leases in connection with (a) a potential sale (the “Sale”) of

25   all or substantially all of their assets (collectively, the “Assets”), or some subset(s) thereof.

26            PLEASE TAKE FURTHER NOTICE that by order dated April 9, 2021 (the “Bidding

27   Procedures Order”), a copy of which is served and filed herewith, the Court approved certain

28
     NOTICE                                                                                                  1
Case: 21-50275       Doc# 83      Filed: 04/09/21       Entered: 04/09/21 19:58:40          Page 1 of 6
 1    procedures, including those relating to the assumption or assumption and assignment of certain

 2    executory contracts or unexpired leases and the evaluation of the cure costs relating thereto.

 3              PLEASE TAKE FURTHER NOTICE that the presence of a Contract on this Assumption

 4    and Assignment Notice does not constitute an admission that such Contract is an executory contract,

 5    and the Debtors reserve all rights, claims, defenses and causes of action with respect to all Contracts

 6    listed herein.

 7              PLEASE TAKE FURTHER NOTICE that the Debtor has determined the current amounts

 8    owing (the “Cure Amounts”) under each Contract and have listed the applicable Cure Amounts on

 9    Exhibit A attached hereto. The Cure Amounts are the only amounts proposed to be paid upon any

10    assumption or assumption and assignment of the Contracts, in full satisfaction of all amounts

11    outstanding under such Contracts.

12              PLEASE TAKE FURTHER NOTICE an auction (the “Auction”) for the Assets, including

13    the Contracts, will be conducted on April 28, 2021 at 2:00 p.m. (prevailing Pacific Time) via

14    teleconference and/or videoconference as determined by the Debtor. As soon as reasonably practicable

15    after the Auction, the Debtor will file and serve a notice that identifies the Successful Bidder for the

16    Assets.

17              PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Stalking Horse

18    Agreement (or any Asset Purchase Agreement that the Debtor may enter into with the Successful

19    Bidder), the Debtor may seek to assume and assign one or more of the Contracts to the Stalking Horse

20    Bidder, or other Successful Bidder, as the case may be, subject to approval at the April 28, 2021

21    hearing before the Court.

22              PLEASE TAKE FURTHER NOTICE that any objection to (i) the proposed assumption,

23    assignment, or potential designation of such party’s Contract, (ii) the applicable Cure Amount, or (iii)

24    the provision of adequate assurance of future performance (a “Contract Objection”) must be: (i) be in

25    writing; (ii) comply with the Bankruptcy Rules and the Bankruptcy Local Rules; (iii) be filed with the

26    Clerk of the United States Bankruptcy Court for the Northern District of California, together with

27    proof of service, on or before 4:00 p.m. (prevailing Pacific Time) on April 24, 2021 (as may be

28  extended under certain circumstances, as described below, the “Contract Objection Deadline”); (iv) be
    NOTICE                                                                                               2
Case: 21-50275 Doc# 83 Filed: 04/09/21 Entered: 04/09/21 19:58:40 Page 2 of 6
 1   served, so as to be actually received on or before the Contract Objection Deadline, upon the Objection

 2   Notice Parties (as defined herein); and (v) state with specificity the grounds for such objection,

 3   including, without limitation, the fully liquidated cure amount and the legal and factual bases for any

 4   unliquidated cure amount that the Counterparty believes is required to be paid under section

 5   365(b)(1)(A) and (B) of the Bankruptcy Code for the Contract, along with the specific nature and dates

 6   of any alleged defaults, the pecuniary losses, if any, resulting therefrom, and the conditions giving rise

 7   thereto. The “Objection Notice Parties” are as follows: (i) the Debtor Blade Global Corporation 67

 8   E. Evelyn Avenue, Ste 7 Mountain View, CA 940041, Attention: Perry Michael Fischer, Email:

 9   mike.fischer@blade-group.com;(ii) counsel to the Debtor, Robert G. Harris (iii) United States

10   Department of Justice the Office of the U.S. Trustee Region 17, Attn: Jorge Gaitan, Esq., 501 I

11   Street, Suite 7-500, Sacramento, CA 95814, Phone: (202) 573-6965 Email:

12   jorge.a.gaitan@usdoj.gov); and (iv) counsel to the Successful Bidder at the address provided in the

13   applicable Purchase Agreement (collectively, the “Contract Objection Notice Parties”).

14           PLEASE TAKE FURTHER NOTICE THAT PRIOR TO THE DATE OF THE

15   CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STALKING HORSE

16   AGREEMENT (THE “CLOSING DATE”), THE DEBTOR MAY AMEND ITS DECISION

17   WITH RESPECT TO THE ASSUMPTION OR ASSUMPTION AND ASSIGNMENT OF ANY

18   CONTRACT, INCLUDING AMENDING THE CURE AMOUNT, AND PROVIDE A NEW

19   NOTICE AMENDING THE INFORMATION PROVIDED IN THIS NOTICE, INCLUDING,

20   WITHOUT LIMITATION, A DETERMINATION NOT TO ASSUME CERTAIN

21   CONTRACTS.

22           PLEASE TAKE FURTHER NOTICE THAT, IF NO OBJECTION IS TIMELY

23   RECEIVED WITH RESPECT TO THE NOTICED CURE AMOUNT, (I) ANY NON-DEBTOR

24   PARTY TO A CONTRACT SHALL BE FOREVER BARRED FROM OBJECTING TO THE

25   CURE AMOUNT AND FROM ASSERTING ANY ADDITIONAL CURE OR OTHER

26   AMOUNTS WITH RESPECT TO SUCH CONTRACT; (II) THE CURE AMOUNT SET

27   FORTH ON EXHIBIT A ATTACHED HERETO SHALL BE CONTROLLING,

28   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY CONTRACT, OR ANY
     NOTICE                                                                                                    3
Case: 21-50275      Doc# 83      Filed: 04/09/21      Entered: 04/09/21 19:58:40          Page 3 of 6
 1   OTHER DOCUMENT, AND THE NON-DEBTOR PARTY TO A CONTRACT SHALL BE

 2   DEEMED TO HAVE CONSENTED TO THE CURE AMOUNT; AND (III) THE NON-

 3   DEBTOR PARTY TO A CONTRACT SHALL BE FOREVER BARRED AND ESTOPPED

 4   FROM ASSERTING ANY OTHER CLAIMS RELATED TO SUCH CONTRACT AGAINST

 5   THE DEBTOR OR THE APPLICABLE TRANSFEREE, OR THE PROPERTY OF ANY OF

 6   THEM.

 7            PLEASE TAKE FURTHER NOTICE THAT IF NO TIMELY OBJECTION IS

 8   RECEIVED WITH RESPECT TO THE ASSUMPTION AND ASSIGNMENT OF A

 9   CONTRACT TO THE STALKING HORSE BIDDER OR OTHER SUCCESSFUL BIDDER,

10   INCLUDING WITH RESPECT TO THE PROVISION OF ADEQUATE ASSURANCE OF

11   FUTURE PERFORMANCE, ANY NON-DEBTOR PARTY TO SUCH CONTRACT SHALL

12   BE DEEMED TO HAVE CONSENTED TO THE ASSUMPTION, ASSIGNMENT, AND/OR

13   TRANSFER OF THE APPLICABLE CONTRACT TO THE STALKING HORSE BIDDER OR

14   OTHER SUCCESSFUL BIDDER, AND SHALL BE FOREVER BARRED FROM

15   OBJECTING TO THE ASSUMPTION AND ASSIGNMENT OF SUCH CONTRACT ON ANY

16   BASIS.

17            PLEASE TAKE FURTHER NOTICE that on the Closing Date, or as soon thereafter as is

18   reasonably practicable, the Debtor will pay the Cure Amounts as set forth on Exhibit A hereto (or as

19   later amended, as described below) with respect to the Contracts.

20   Dated: April 9, 2021                          BINDER & MALTER, LLP

21

22                                                 By: /s/ Robert G. Harris
                                                           Robert G. Harris
23
                                                   Attorneys for Debtor and Debtor in possession Blade
24
                                                   Global Corporation
25

26
27

28
     NOTICE                                                                                                 4
Case: 21-50275      Doc# 83     Filed: 04/09/21     Entered: 04/09/21 19:58:40         Page 4 of 6
 1                                              EXHIBIT A
                                              CURE AMOUNTS
 2

 3
                   Non-Debtor
 4                                                                       Estimated Cure
                 Party or Parties             Contract Purpose            Amount ($)[1]
 5

 6                     BSO                    Equipment leasing              23,783
                  Dell Marketing                     Hardware                58,235
 7                      LP
                       Stripe             Payment services provider                0
 8                                        Meeting tool for customer
                    Chilipiper                                                     0
                                                   operation
 9                                       Integration between Git and
                     GIT-ZEN                                                       0
                                                   Zendesk
10                  Qualitista             Quality tool for support             0
11                   Octobat               Customer billing system              0
                 Kvb Partners, Inc.       Legal, accounting & Audit         9,338.75
12                                        QuickBooks accountability
                     Intuit Inc.                                                   0
                                                   software
13                  Notion                         Software                        0
14                 Mail Chimp           Software for Email campaigns               0
                                         Image content for marketing
                   Shutterstock                                                    0
15                                                campaigns
                   Botengine AI              Software for Chatbot                  0
16                                          Software for Sales tax
                      TaxJar                                                       0
                                                  calculation
17                                          Time sheet for hourly
                   Deputy.com                                                      0
                                                  employees
18
                     LinkedIn                  Hiring software                  0
19                   Rippling                  Payroll software                 0
                     Radford                 HR Benchmark tool                  0
20                  Blade SAS                 Licence agreement                 0
21                    Kentik                Connectivity materials          1,370.56
                   Anthem Blue                 Health Insurance                    0
22                    Cross
                                            Time sheet for hourly
23                 Deputy.com                                                      0
                                                  employees
                                         401k Retirement plan holding
24                   Empower                                                       0
                                          company (employee portal)
                      Kaiser                  Health Insurance                     0
25                                        Applicant Tracking System
                       Lever                                                       0
                                                (recrutement)
26
27
          [1]          Estimated cure amount as at petition date
28
     NOTICE                                                                                          5
Case: 21-50275     Doc# 83         Filed: 04/09/21    Entered: 04/09/21 19:58:40       Page 5 of 6
 1                                    Recruiter license & company
                    LinkedIn                                                    0
                                                   page
 2                 Plan Design              401k compliance                     0
                 Consultants, Inc.
 3                  Principal               Health Insurance                    0
                   RICHARDS
 4                                     Attorney on record for TX
                  RODRIGUEZ                                                     0
                                            business permit
                      SKE
 5
                                       SIRH US et IT software for
                     Rippling                                                   0
 6                                              ALL
                  UBS Financial               401k broker                  5,000
 7                  Services
                                                                      Estimated Cure
                    Customer                      Purpose
 8                                                                      Amount ($)
                     Shadow            Access to Shadow Services                0
 9                  customers

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     NOTICE                                                                                       6
Case: 21-50275    Doc# 83       Filed: 04/09/21    Entered: 04/09/21 19:58:40       Page 6 of 6
